We concur in the opinion of SPRING, J., below, holding that the second provision of the will of Sarah J. Clement, deceased, in which she gave, devised and bequeathed to her daughter, Helen Springer, her printing office and bindery, together with all presses, bindery machinery, type, paper on hand, office furniture and equipment of every nature connected with said business, was intended to include the printing business carried on by the decedent in her lifetime, and that it comprises the bills receivable and money deposited in bank to the credit of the business. But we think that, in giving to her daughter the business she intended that she should assume and pay the accounts payable amounting to the sum of $7,450.63.
The order of the Appellate Division, therefore, should be modified so as to charge the daughter with the amount of such bills, and the decree as so modified should be affirmed, without costs in this court to either party.
CULLEN, Ch. J., HAIGHT, VANN, WILLARD BARTLETT, HISCOCK and COLLIN, JJ., concur; CHASE, J., dissents on opinion of McLENNAN, P.J., below.
Ordered accordingly. *Page 672